DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 9/24/2020, cancelled claims 1-20 and new claims 21-40 are acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lancing mechanism”, “vacuum mechanism”, and “release mechanism” in claims 21 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25, 27-28, 30, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by King et al. (US Patent No. 5,873,887).

Regarding claim 21, King et al. discloses a vacuum assisted lancing system for blood extraction, comprising: 
a tubular body having a central longitudinal axis (see Figure 1 and col. 2, lines 29-45); 
a lancing end (see Figure 1); 
a free end longitudinally opposite the lancing end (see Figure 1); 
a lancing mechanism (42, 44) coupled with the body and configured to removably couple with a lance (40; and see col. 2, lines 57-65); 
a vacuum mechanism coupled with the body and including a piston (46) slideably coupled within the body (see Figure 1 and col. 1, lines 52-62); 
a vacuum chamber (88) between the piston and the lancing end (see Figure 1 and col. 5, lines 35-50); 
a release mechanism (80) configured to selectively hold the vacuum mechanism in an energized state (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 2, lines 41-45, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34); and 
an opening between the piston and the lancing end that allows air to flow into the vacuum chamber from an atmosphere surrounding the system (see Figure 1 and col. 1, line 63-col. 2, line 3, col. 2, lines 41-45, col. 3, lines 20-40, and col. 5, lines 51-61).
Regarding claim 22, King et al. discloses the opening is configured to be sealingly engaged by a user's fingertip for selectively blocking and unblocking the opening (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).  
Regarding claim 23, King et al. discloses the release mechanism comprises a release and wherein the opening is disposed in the release (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 24, King et al. discloses the opening is configured to be at least partially blocked when the release is in an activated position (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 25, King et al. discloses a valve (26) coupled to the opening (see Figure 1 and col. 1, line 63-col. 2, line 3 and col. 2, lines 41-45).
Regarding claim 27, King et al. discloses a depth controller having one end removably coupled to the lancing end and a longitudinally opposite end configured to sealingly engage a surface to be lanced (see col. 2, lines 29-45, col. 4, lines 30-39, and col. 5, lines 29-34).
Regarding claim 28, King et al. discloses the depth controller is adjustable (see col. 5, lines 29-34).
Regarding claim 30, King et al. discloses a lance (40) coupled to the lancing mechanism (see col. 1, lines 34-41 and col. 2, lines 57-65).
Regarding claim 31, King et al. discloses a vacuum assisted lancing system for blood extraction, comprising: 
a body having a first end adapted to sealingly engage a surface to be lanced, a longitudinally opposite second end, and a vacuum chamber (88) between the first and second ends (see Figure 1 and col. 2, lines 29-45); 
means for creating a vacuum in the vacuum chamber and acting on the surface (see Figure 1 and col. 1, lines 52-62 and col. 5, lines 35-50); 
means for disposing a lance in contact with the surface while the vacuum is acting on the surface (see col. 1, lines 42-51 and col. 5, lines 22-50); and 
an opening through a side of the body and that allows air to flow into the vacuum chamber from an atmosphere surrounding the body (see Figure 1 and col. 1, line 63-col. 2, line 3, col. 2, lines 41-45, col. 3, lines 20-40, and col. 5, lines 51-61).
Regarding claim 32, King et al. discloses the opening is disposed through a release (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 33, King et al. discloses means for simultaneously initiating creation of the vacuum and at least partially preventing airflow through the opening (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 34, King et al. discloses means for dissipating the vacuum at a controlled rate (see Figure 1 and col. 1, line 63-col. 2, line 3 and col. 2, lines 41-45).
Regarding claim 35, King et al. discloses a lance (40) coupled to the means for disposing a lance in contact with the surface (see col. 1, lines 34-41 and col. 2, lines 57-65).
Regarding claim 36, King et al. discloses a method of manipulating a surface for blood extraction with a vacuum assisted lancing system including a tubular body, a lancing mechanism (42, 44) coupled with the body and having a lance coupler configured to removably couple with a lance, a vacuum mechanism including a piston (46) slideably coupled within the body, a vacuum chamber (88) between the piston and a lancing end of the body, a release mechanism (80) configured to selectively hold the vacuum mechanism in an energized state, and an opening between the piston and the lancing end that allows air to flow into the vacuum chamber from an atmosphere surrounding the lancing system (see col. 1, lines 52-col. 2, line 3, col. 2, lines 41-45, col. 3, lines 20-40, and col. 5, lines 35-61), the method comprising: 
coupling the lancing system to the surface (see col. 4, lines 30-39); 
blocking the opening (see col. 4, lines 40-50); 
activating the lancing system, thereby creating a vacuum, subjecting the surface to the vacuum, and moving the lance coupler from a first position distal from the surface to a second position proximal to the surface (see col. 1, lines 42-51, col. 4, lines 51-58, and col. 5, lines 22-50); 
maintaining the vacuum for a period of time (see col. 5, lines 35-50); and 
commencing dissipation of the vacuum by unblocking the opening, thereby allowing airflow into the vacuum chamber from the atmosphere surrounding the lancing system while the lancing system is coupled to the surface (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).  
Regarding claim 37, King et al. discloses the opening is disposed through a release, and wherein the blocking and activating steps are accomplished simultaneously by engaging and holding the release (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 38, King et al. discloses commencing dissipation of the vacuum further comprises disengaging the release (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 39, King et al. discloses blocking the opening further comprises sealingly engaging the opening with a finger, and wherein unblocking the opening further comprises disengaging the opening and the finger (see Figures 5-6 and col. 1, line 63-col. 2, line 3, col. 3, lines 20-40, col. 5, lines 51-61, and col. 6, lines 23-34).
Regarding claim 40, King et al. discloses the lancing system includes a lance (40) removably coupled to the lance coupler, and wherein the method further comprises lancing the surface (see col. 1, lines 34-41, col. 2, lines 57-65, and col. 5, lines 22-50).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al., further in view of Cha et al. (US Patent No. 7,662,111 B2).
  
Regarding claim 26, King et al. discloses a tubular lance guide (20) having one end removably coupled to the body and a longitudinally opposite end (97) configured to sealingly engage a surface to be lanced (see col. 2, lines 29-45 and col. 4, lines 30-39). It is noted King et al. does not specifically teach the lance guide being at least partially transparent. However, Cha et al. teaches a tubular lance guide (630) having one end removably coupled to the lancing end of the body and a longitudinally opposite end (632) configured to sealingly engage a surface to be lanced (see Figures 1 and 5-7 and col. 6, line 32-col. 7, line 5), the lance guide being at least partially transparent (see col. 6, lines 61-63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lancing system of King et al. to include a lance guide that is at least partially transparent, as disclosed in Cha et al., so as to allow the user to observe collected blood (see Cha et al.: col. 6, lines 61-63).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al., further in view of Paschal (US Publication No. 2009/0043324 A1).

Regarding claim 29, it is noted King et al. does not specifically teach the depth controller further comprises a spacer having a variable thickness. However, Paschal teaches a depth controller comprising a spacer (56, 58, 60, 76, 78, 80) having a variable thickness (see Figures 8-9 and [0041]-[0045]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lancing system of King et al. to include a depth controller comprising a spacer having a variable thickness, as disclosed in Paschal, so as to regulate the depth of tissue penetration by varying the wall thickness of the spacer (see Paschal: [0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,657,763 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims fully anticipate the present claims under examination.
Claims 21-30 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,770,201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims fully anticipate the present claims under examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791